

115 HR 359 IH: To amend the Internal Revenue Code of 1986 to provide for waivers of user fees imposed with respect to applications for reinstatement of tax-exempt status of small, subsidiary tax-exempt organizations.
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 359IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Griffith introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for waivers of user fees imposed with respect
			 to applications for reinstatement of tax-exempt status of small,
			 subsidiary tax-exempt organizations.
	
		1.Waiver of user fees on reinstatement applications of reinstated small, subsidiary tax-exempt
			 organizations after automatic revocation
 (a)In generalSection 6033(j) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (4)Waiver of user fee on reinstatement applications for certain tax-exempt subsidiariesIf, upon application for reinstatement of status as an organization exempt from tax under section 501(a), an organization described in paragraph (1) can show that—
 (A)the organization has, after the failure described in paragraph (1), filed any return or notice with respect to which such failure to file triggered the automatic revocation referred to in paragraph (1), and
 (B)the organization— (i)is a subsidiary of an entity that is exempt from tax under section 501(a), and
 (ii)that subsidiary, for each of the 3 consecutive years referred to in paragraph (1) relating to such failure, has fewer than 50 members (as reported to such entity),
							the organization’s exempt status shall be reinstated effective from the date of the revocation
			 under such paragraph and the Secretary shall waive any user fee imposed
			 with respect to such application..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to applications for reinstatement filed after the date of the enactment of this Act.
			